DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Opalko on May 20, 2022.
Amend Abstract as follows:
Replace the word “said” with --the-- in line 5.  

REASONS FOR ALLOWANCE
Claims 1, 2 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner performed a search for prior art and found that the closest prior art of Eggen et al. (US 2016/0310723) discloses an intracardiac pacemaker device, comprising an electronic module for generating pacing pulses arranged in the housing at a proximal end (Fig. 2 (14), (60) and par. [0028]: Control electronics subassembly 60 defines the housing proximal end 14), a battery for supplying energy to the electronic module arranged in the housing at a distal end (Fig. 2 (16), (62) and par. [0028]: Battery subassembly 62 provides power to control electronics subassembly 60. … battery subassembly defines the housing distal end 16) and Varady et al. (US 2013/0123875) discloses wherein the housing is formed by a separate electronics housing enclosing the electronic module (Fig. 1A (104)) and a separate battery housing of the battery (Fig. 1A (102) and par. [0048]: …116 hermetically separates the battery 102 from the electronics compartment 104). However, no prior art discloses an electronic module electrically coupled to the pacing electrode via only the housing as claimed in the current intention. The combination of claimed featured including proximal and distal placement of the electronic module and battery respectively along with the electronics module electrically connected to a pacing electrode arranged at a distal end via the housing was not found alone or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792  


/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792